In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00142-CR

JACOB TRISTAN GRAY, Appellant             §    On Appeal from Criminal District
                                               Court No. 1
                                          §
                                               of Tarrant County (1486915D)
V.                                        §
                                               February 28, 2019
                                          §    Opinion by Justice Gabriel

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment and incorporated order to

withdraw funds are modified to delete the $28.94 fine. It is ordered that the trial

court’s judgment and incorporated order to withdraw funds are affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel